Citation Nr: 9913894	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred as the result of 
treatment at Montrose Memorial Hospital on February 27, 1995.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active naval service from January 1941 to 
February 1946, and from March 1951 to April 1965.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
March 1995 decision by an official of the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Grand Junction.  In that 
decision, entitlement to payment or reimbursement for the 
cost of unauthorized medical expenses incurred at Montrose 
Memorial Hospital on February 27, 1995 was denied because 
such treatment was not rendered for a service-connected 
disability or a condition considered to be adjunct to a 
service-connected disability.  

In November 1996, the Board remanded this matter to afforded 
the veteran an opportunity to appear at a personal hearing, 
as previously requested.  In January 1999, he testified at a 
Board hearing at the RO.


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses in 
connection with treatment for a syncopal episode and vomiting 
at Montrose Memorial Hospital on February 27, 1995.

2.  At the time that he received the unauthorized medical 
services in question, he was service connected for post-
operative residuals of a fusion of the right ankle with 
traumatic arthritis (rated 30 percent); PTSD (rated 10 
percent); residuals of a fungus infection of the feet (rated 
zero percent); instability of the left ankle (rated zero 
percent); residuals of a fractured nose (rated zero percent); 
residuals of an excision of a cyst of the right middle finger 
(rated zero percent); and a scar on the dorsum of the left 
hand and wrist (rated zero percent); his combined disability 
rating was 40 percent.

3.  The evidence of record does not show (nor does the 
veteran contend) that the treatment provided on February 17, 
1995 at Montrose Memorial Hospital was for an adjudicated 
service-connected disability or a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability.  

4.  At the time he received the unauthorized medical services 
in question, he was not rated permanently and totally 
disabled due to service-connected disability, nor is there 
any evidence that he was participating in a program of VA 
vocational rehabilitation.


CONCLUSION OF LAW

The claim of entitlement to reimbursement or payment by VA of 
the cost of unauthorized medical services rendered at 
Montrose Memorial Hospital on February 27, 1995, is not well 
grounded.  38 U.S.C.A. §§ 1728, 5107(a) (West 1991); 38 
C.F.R. §§ 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At his January 1999 Board hearing, the veteran testified that 
on February 17, 1995, he and his wife were at a bingo parlor 
when he became sick, vomited, and fainted.  He indicated that 
the manager of the bingo parlor called an ambulance and 
paramedics responded.  The veteran stated that he instructed 
the paramedics to take him to a VA medical center, however, 
they reportedly advised him that in light of his condition, 
he would be transferred to the nearest medical facility, 
Montrose Memorial Hospital.  He testified that he was treated 
at that hospital and subsequently received a bill in the 
amount of $1,805.97 for services rendered on that day.  He 
argued that VA should reimburse him for the cost of those 
medical expenses because, although he was not treated for a 
service-connected disability, the nearest VA facility was 60 
miles away from the bingo parlor and, given his medical 
condition at the time, any delay in treatment would have been 
hazardous to his life.

Records from Montrose Memorial Hospital confirm that on 
February 17, 1995, the veteran was transported by ambulance 
and admitted to the emergency room of that facility after he 
experienced a syncopal episode and vomited while playing 
bingo.  He underwent a diagnostic work-up, including 
laboratory testing, EKG, hematology and chest X-ray 
examination, all of which were negative, and the diagnosis on 
hospital discharge that same day was acute gastroenteritis.

Subsequent VA outpatient treatment records show that on 
follow-up in March 1995, the veteran reported that the 
previous month, he had had a vasovagal response and fainted 
after eating some "bad restaurant food."  It was reported 
that he had been evaluated at Montrose Memorial Hospital and 
was released after the workup was determined to have been 
negative.  It was also noted that he was first given 
medication which caused an adverse reaction (diarrhea); on 
mylanta, however, he reportedly feels fine without further 
symptoms.  The assessment was gastroesophageal reflux 
disease.  

A review of the claims folder shows that on February 17, 1995 
(when the veteran received the unauthorized medical treatment 
in question), the following service-connected disabilities 
and ratings were in effect:  post-operative residuals of a 
fusion of the right ankle with traumatic arthritis (30 
percent); PTSD (10 percent); residuals of a fungus infection 
of the feet (zero percent); instability of the left ankle 
(zero percent); residuals of a fractured nose (zero percent); 
residuals of an excision of a cyst of the middle finger of 
the right hand (zero percent); and a scar on the dorsum of 
the left hand and wrist (zero percent).  The veteran's 
combined disability rating was 40 percent.



II.  Law and Regulations

In general, in any claim for VA benefits, the initial 
question before the Board is whether the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded.  38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a "plausible claim, one which is meritorious on its own 
or capable of substantiation."  Murphy v. Derwinski, 1  Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of section 
5107(a).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In a claim of entitlement to payment or reimbursement of 
unauthorized medical expenses, this generally means that the 
claimant must present evidence tending to show that he or she 
satisfies each of three requirements.  See Hayes v. Brown, 6 
Vet. App. 66, 68 (1993); Parker v. Brown, 7 Vet. App. 116 
(1994).

Specifically, the claimant must present evidence tending to 
show that all of the following criteria are met:  (1) that 
the treatment received was for an adjudicated service-
connected disability, a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or the veteran must have been 
totally and permanently disabled due to a service-connected 
disability, or participating in a vocational rehabilitation 
program under Chapter 31; (2) that the care and services not 
previously authorized must be shown to have been rendered in 
a medical emergency of such nature that delay would have been 
hazardous to the veteran's life or health; and (3) that VA or 
other Federal facilities must not have been feasibly 
available, and an attempt to use them beforehand or to obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728(a) (West 1991); 38 C.F.R. § 17.120 (1998) (formerly 38 
C.F.R. § 17.80).

III.  Analysis

Applying the criteria set forth above to the facts in this 
case, the Board concludes that the veteran's claim of 
entitlement to payment or reimbursement of unauthorized 
medical expenses is not well grounded because no evidence has 
been presented to show that the first of the three 
aforementioned regulatory criteria has been met.  In other 
words, the evidence of record does not show (nor does the 
veteran contend) that the treatment rendered on February 17, 
1995 at Montrose Memorial Hospital was for an adjudicated 
service-connected disability or a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability.  Moreover, the 
veteran was not in receipt of a total disability rating, nor 
is there any indication that he was participating in a 
vocational rehabilitation program.  Neither the veteran nor 
his representative disputes these facts.  Thus, even assuming 
for the sake of argument only that the remaining regulatory 
criteria have been met (i.e., that the treatment in question 
was rendered in a medical emergency and that no VA or other 
federal facilities were available for treatment), his claim 
must fail for lack of satisfaction of this initial 
requirement.

The Court has held that where an appellant does not, at 
least, allege all three elements for payment or reimbursement 
of unauthorized medical expenses, the claim is not well 
grounded.  Parker, 7 Vet. App. at 117.  As the veteran did 
not make an "ipse dixit averment," the claim is not 
plausible and must be denied.  Id.

In reaching this decision, the Board recognizes that the 
veteran performed approximately 20 years of active naval 
service, and that he is a survivor of Pearl Harbor.  
Nonetheless, the Board is bound in its decisions by the law 
as enacted by the Congress, the regulations lawfully adopted 
by VA, and the decisions of the Court.  38 U.S.C.A. §7104(c).  
Applying those applicable criteria to the facts in this case, 
the Board is compelled to find, in the absence of any 
indication that the treatment rendered on February 17, 1995 
at Montrose Memorial Hospital was for an adjudicated service-
connected disability, that there is no basis under law to 
grant the veteran's claim.  

Because the veteran's claim is not well grounded, VA is under 
no obligation to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
cognizant, however, that the Court has held that VA may have 
an obligation under 38 U.S.C.A. § 5103(a) to advise the 
claimant of evidence needed to complete a claim.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Specifically, the Court has held that the 
section 5103(a) duty requires that, when a claimant 
identifies medical evidence that may complete an application 
but is not in the possession of VA, VA must advise the 
claimant to attempt to obtain that evidence.  See Brewer v. 
West, 11 Vet. App. 228 (1998).  In this case, the veteran has 
not identified any specific evidence that has not been 
submitted or obtained, which could render the claim well 
grounded.  


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred as the result of a 
period of hospitalization at Montrose Memorial Hospital on 
February 27, 1995 is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

